Citation Nr: 0618832	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-36 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C. § 1318, and if so, whether 
the claim should be granted.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to April 
1954.  He died in January 1999; the appellant is his 
surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The Board notes that while the statement of the case lists as 
an issue on appeal, entitlement to service connection for the 
cause of the veteran's death, the appellant indicated on the 
VA Form 9 that she had read the statement of the case and 
wished to limit her appeal to the argument set out on the 
face of that form.  The argument contained thereon, as well 
as in later submissions, is limited to the issue of reopening 
of the claim of entitlement to benefits under 38 U.S.C. 
§ 1318 (West 2002).  The Board will limit its consideration 
accordingly.


FINDINGS OF FACT

1.  In an unappealed April 1999 rating decision, the RO 
denied service connection for DIC under 38 U.S.C. § 1318. 

2.  The evidence associated with the claims file subsequent 
to the April 1999 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The appellant has not alleged any specific error of fact 
or law in the April 1999 rating decision that, if accepted as 
true, would constitute clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to DIC under 38 U.S.C. § 1318.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  The appellant has failed to raise a valid claim of CUE in 
an April 1999 rating decision denying compensation under 
38 U.S.C. § 1318.  38 U.S.C.A. § 5109A (West 2002); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Simmons v. Principi, 17 Vet. 
App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to reopen a claim of entitlement to 
DIC under 38 U.S.C.A. § 1318.  The appellant has also alleged 
that the prior RO rating decision was founded on CUE.  This 
theory of entitlement is independent of the requirement that 
new and material evidence be received, and it will be 
addressed separately below.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005) provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  A recent decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006) held that, with 
respect to claims involving new and material evidence, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim in addition to notice of the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought.

As will be discussed in more detail below, the claim was 
initially denied based on a lack of legal merit.  The 
underlying claim remains without legal merit.  In essence, 
even if the claim were reopened, and the appellant's 
contentions conceded as true, those contentions would not 
provide a valid legal basis for the benefit sought.  In such 
cases, there is no additional notice or development that 
could reasonably be expected to support the claim.  

Indeed, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) 
(en banc), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's claim is not subject to the provisions 
of the VCAA.  

Moreover, the Board also notes that the VCAA is not 
applicable to CUE claims.  In Livesay, 15 Vet. App. 165, the 
Court held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  The Court in Livesay held that CUE claims are 
not conventional claims, but rather are requests for revision 
of previous decisions.  A claim of CUE is not by itself a 
claim for benefits.  Thus, CUE is fundamentally different 
from any other kind of action in the VA adjudicative process.  
A litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to the 
appellant's CUE claim. 

Notwithstanding the inapplicability of the VCAA to this case, 
the Board finds that the RO did in fact notify the appellant 
in June 2003 that she needed to submit new and material 
evidence to reopen the claim.  She was also informed by the 
April 1999 and February 2004 rating decisions of the evidence 
lacking in this case.  The appellant has been accorded ample 
opportunity to present evidence and argument as required by 
the Court's jurisprudence in general.  See also 38 C.F.R. § 
3.303 (2005).  

Claim to Reopen

Legal Criteria 

In general, rating decisions that are not timely appealed 
become final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103.  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22(a) (2005).

The term "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA, but was not receiving compensation 
because: (1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  See 38 C.F.R. § 
3.22(b).

Analysis

The RO denied the appellant's initial claim of entitlement to 
DIC benefits under 38 U.S.C. § 1318 on the basis that the 
claim did not meet the legal requirements for such benefits.  
In essence, there was no factual dispute.  The appellant did 
not contend and the evidence did not suggest that veteran had 
been totally disabled by reason of service connected 
disabilities for a period of 10 years or more immediately 
preceding his death, or for 5 years from the date of 
discharge.  

The evidence received subsequent to the April 1999 decision 
consists entirely of additional written argument from the 
appellant and her attorney.  The appellant's claim centers on 
the veteran's hypothetical entitlement to a 100 percent 
rating for the 10 year period prior to his death, as it is 
uncontested that such a rating was not in effect for the 
requisite period.  Indeed, she stated through her 
representative in a May 2003 letter that the veteran "would 
have been entitled to receive 100% disability or TDIU for his 
service-connected back condition for the ten years prior to 
his death even though he failed to apply."

There is certainly some basis in the caselaw for the 
hypothetical entitlement theory.  In Wingo v. West, 11 Vet. 
App. 307 (1998), the Court interpreted 38 C.F.R. § 3.22(a) as 
permitting a DIC award in a case where the veteran in a claim 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period before he 
died.  The Court concluded that the language of section 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if the 
veteran had applied for compensation during his lifetime.

However, the Secretary of Veterans Affairs, in a final rule 
effective on January 21, 2000, amended 38 C.F.R. § 3.22(a), 
to clearly define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  Therefore, a hypothetical claim is not 
authorized under 38 U.S.C.A. § 1318.

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
a case dealing with an almost identical veterans benefit 
statute, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that for the purpose of 
determining whether a survivor is entitled to benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

Addressing this apparent inconsistency, in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was in fact inconsistent with 38 C.F.R. § 20.1106, and 
that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit held, in part, that 38 C.F.R. 
§ 3.22 as amended was not invalid insofar as it precluded 
"hypothetical entitlement" as an additional basis for 
establishing eligibility under 38 U.S.C. § 1318.  The Federal 
Circuit held that VA could properly construe the "entitled to 
receive" language of sections 1311(a)(2) and 1318 in the same 
way, and could properly construe the language of the two 
statutory sections to bar the filing of new claims, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening-"hypothetical entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 38 C.F.R. § 3.22 were "interpretative," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318.  So the only possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for CUE in a previous decision.  This 
will be discussed below.

The Board notes that a 2005 amendment to 38 C.F.R. § 3.22 
provides an additional method for prevailing on 1318 claims, 
where additional service department records are received that 
existed at the time of a prior VA decision, but were not 
considered.  No additional service records have been received 
in this case.

There is no additional evidence showing that the veteran was 
receiving compensation at the 100 percent rate for the 10-
year period immediately preceding his death, or that he was 
entitled to receive such compensation, as defined in 38 
C.F.R. § 3.22(b).  The additional written argument received 
after the April 1999 rating decision does not provide a valid 
theory of entitlement in the appellant's case.  It therefore 
does not raise a reasonable likelihood of substantiating the 
appellant's claim.  The Board accordingly finds that the 
additional evidence is not new and material, and reopening of 
the claim is therefore not in order.  

This leaves only clear and unmistakable error as a basis for 
granting this claim.  

Clear and Unmistakable Error Claim

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.104(a) (2005).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 

Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo, 6 Vet. App. 40.

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).

While the appellant's attorney has alleged that the April 
1999 RO rating decision was founded on CUE, she has not pled 
CUE with the required specificity.  In essence, she contends 
that the RO failed to discuss hypothetical entitlement, and 
that RO did not properly assist the appellant by obtaining 
Social Security Administration (SSA) records.  

The Board notes that where, as here, a claim was filed after 
March 4, 1992 (date of amendment and renumbering of 38 C.F.R. 
20.1106), but prior to the January 2000 amendment to 
38 C.F.R. § 3.22, and where there is a decision during the 
veteran's lifetime affecting the assignment of a total 
disability rating, hypothetical entitlement does not apply.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000); Marso v. 
West, 13 Vet. App. 260 (1999).  Accordingly, the RO's failure 
to discuss an inapplicable theory of entitlement cannot be 
considered CUE, as it would not have manifestly changed the 
outcome at the time it was made.  

Moreover, simply to allege CUE on the basis that a previous 
adjudication improperly interpreted, weighed, or evaluated 
the evidence, or failed to apply the benefit-of-the-doubt 
doctrine, or failed to give reasons and bases, can never rise 
to the stringent definition of CUE.  "Broad-brush" 
allegations of "failure to follow the regulations" or 
"failure to give due process" are also insufficient.  See 
Fugo, 6 Vet. App. at 44.

With respect to the allegation that the RO did not properly 
assist the appellant in obtaining evidence, it is well 
settled that allegations that VA failed in its duty to assist 
are, as a matter of law, insufficient to plead CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ["an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous"].  Thus, the 
appellant's contentions that the RO did not obtain medical 
records or SSA records, even if accepted as true, do not 
constitute a valid claim of CUE.

In essence, for reasons set out in detail above, the Board 
concludes that the appellant has not pointed to any 
undebatable error in the application of the law in the April 
1999 RO rating decision, or any error in the facts as they 
were known at that time, that would compel the conclusion 
that the result would have been manifestly different but for 
the error.  Based on the appellant's failure to identify the 
type of error that could potentially be considered CUE, her 
allegation of CUE in the April 1999 decision has not been 
pled with sufficient specificity to raise a valid claim.  


							(CONTINUED ON NEXT PAGE)


ORDER

Reopening of the claim of entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C. § 1318 is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


